ROSENN, Circuit Judge,
dissenting.
I respectfully dissent on two separate and independent grounds.
First, I cannot agree that a state official who is a designated agent of the federal *396government acts under color of state law when he discharges a federal employee. Second, I do not believe that Congress ever intended to make the remedies of section 1983 available to aggrieved federal employees where Congress has specifically designed a comprehensive system of remedies for them by which grievances can be pursued and, as in this instance, the termination of federal employment successfully challenged. See Johnson v. Orr, 776 F.2d 75 (3d Cir.1985).
I.
The plaintiffs, Johnson and Sheller, were employed by the New Jersey Air National Guard (ANG or the Guard) as civilian technicians. Specifically, they had been employed as aircraft mechanics on the night shift at the ANG 108th Tactical Fighter Wing at the McGuire Air Force Base (Tactical Wing) and served also as stewards for the technicians’ union, Local 377 of the American Federation of Government Employees.
Congress authorized the employment of civilian technicians to perform services under the National Guard Technicians Act of 1968, 32 U.S.C. § 709 (1982) (the Act). Prior to the 1968 amendments, technicians were persons who cared for material, armament, and equipment of the Army and Air National Guard. 32 U.S.C. § 709(d) unequivocally converted the technicians into federal employees.1 In summarizing the major provisions of the Act, Congressman Bray of Indiana, who played a role in the development of the legislation, explained that one of the provisions converted national guard technicians to federal employee status and another required “adjutants general to be the sole agent for employment and administration of the technician program under regulations prescribed by the Secretary concerned.” 114 Cong.Rec. H24709 (daily ed. August 1, 1968) (statement of Rep. Bray). He further explained that “[t]hese employees have their salaries paid in full by the Federal Government and must meet all the mental and physical standards as well as professional qualifications prescribed by the military department.” Id. The Act also provided that in the case of the technicians assigned to perform operational duties at air defense sites, the Secretary of the Air Force may prescribe their hours of duties and their rates of basic and additional compensation. 32 U.S.C. § 709(g)(1). The scheme of the Act authorizes the Secretary concerned “to designate the adjutants general [of each State, the Territories, and the District of Columbia] to employ and administer the technicians authorized ...”, 32 U.S.C. § 709(c), and empowers them to separate technicians from employment for cause. 32 U.S.C. § 709(e)(3).
In the instant case, the majority acknowledges that the plaintiffs here were “federal employees” at the time of their discharge. Maj. op. 389. The majority does not consider this dispositive, and standing alone it may not be, although it is significant. The crucial question, as stated by the majority, is whether the Act “was either intended to render,” or effectively rendered the National Guard “more federal in character to the point where technician supervisory personnel and the adjutant general can no longer be considered as acting under color of state law when participating in personnel decisions resulting in the discharge of ANG technicians.” Maj. op. 391. I disagree that this is the crucial question. I believe the question is: did the State of New Jersey play any part in the challenged personnel action — the termination of the plaintiffs’ employment as technicians in the ANG?
Because the technicians were federal employees, the State did not pay their salaries, prescribe their duties, or have power to discharge them. Only their employer could have fulfilled this role, not the State. Accordingly, Congress, by statute, specifically *397provided that the adjutant general could separate technicians from employment. 32 U.S.C. § 709(e)(3). We have therefore held that at least for purposes of mandamus jurisdiction, “there can be no doubt” that the adjutant general of the State, although he has not been called into active service, “is an agency or an agent of the United States.” Chaudoin v. Atkinson, 494 F.2d 1323, 1329 (3d Cir.1974).
Thus, regardless of the hybrid character of the National Guard, the State played no part in the plaintiffs’ separation from employment. Although the adjutant general, unlike the technicians, retained his status under the Act as a state official and was the chief acting executive of the ANG, his power to terminate civilian technicians stemmed only from his designated statutory authority to act as a federal agent. “The mere fact that the federal agents happen to be state officials does not, without more, convert every intentional deviation from the federal path into an action under color of state law.” Ellis v. Blum, 643 F.2d 68, 83 n. 17 (2d Cir.1981).
It is not unusual in modern society, and especially in state government, for a versatile person to serve in two capacities or wear “two hats.” For example, the Secretary of Health and Human Resources regularly enters into agreements with state agencies delegating authority to them to make initial determinations as to eligibility for social security disability benefits. See Ellis v. Blum, 643 F.2d at 70, 83 n. 17. State or municipal police officers are at times assigned to federal investigations, and for that limited purpose act under color of federal law, even though for other purposes they remain accountable to their respective hiring employers. See Askew v. Bloemker, 548 F.2d 673, 677 (7th Cir.1976). It is not uncommon for truck drivers hired by one employer to be assigned, along with the original employer’s truck, to another employer under a lease agreement. For the purpose of the bailment, the truck driver is considered the employee of the lessee although the driver may otherwise be accountable to his original employer.
Therefore, it is essential that we should look at the capacity in which the official is acting and the character of the act in question. Accordingly, in Moose Lodge No. 107 v. Irvis, 407 U.S. 163, 92 S.Ct. 1965, 32 L.Ed.2d 627 (1972), the Court focused on the specific conduct challenged. The Court there held that despite the state licensing scheme for private clubs engaged in the sale of liquor, and the comprehensive regulations imposed by the Pennsylvania Liquor Control Board upon them, “the operation of the regulatory scheme enforced by the Pennsylvania Liquor Control Board [did] not sufficiently implicate the State in the discriminatory guest policies of Moose Lodge to make the latter state action within the meaning of the Equal Protection Clause of the fourteenth amendment.” Id. at 177, 92 S.Ct. at 1973.
Therefore, the question whether “state action” is present or absent does not require examination of the overall nature of the organization involved or the overall regulatory scheme brought to bear upon it, but of the character of the specific conduct that is challenged. In this case, the action challenged is the termination of employment. In Jackson v. Metropolitan Edison Co., 419 U.S. 345, 95 S.Ct. 449, 42 L.Ed.2d 477 (1974), the action challenged was the termination of service to a consumer by a regulated utility company. Even assuming that the State had conferred monopoly status on the utility, a point advanced by the plaintiff, the Court held that merely because
a business is subject to state regulation does not by itself convert its action into that of the State for purposes of the Fourteenth Amendment. Nor does the fact that the regulation is extensive and detailed, as is in the case of most utilities, do so____ [T]he inquiry must be whether there is a sufficiently close nexus between the State and the challenged action of the regulated entity so that the action of the latter may be fairly treated as that of the State itself.
Id. at 350-51, 95 S.Ct. at 453 (emphasis added, citation omitted).
*398In the instant case, the State had no involvement in the plaintiffs’ discharge; the State was not their employer. The adjutant general in discharging them acted solely in behalf of the Air Force Secretary, his designated superior for this purpose. Although the ANG by its very structure and purpose has numerous ties to the State, it depends for technician manpower vitality upon the federal government. An essential link in the maintenance of that vitality is the adjutant general, who has federal statutory authority to hire, pay, supervise, and terminate the National Guard civilian technicians. When he acts in this capacity, including the exercise of his authority and discretion to discharge, he acts under color of federal and not state law.
The majority reaches its result by relying for “strong guidance” on our opinion in Lasher v. Shafer, 460 F.2d 343 (3d Cir.1972). As Judge Gibbons, the opinion writer in that case, noted, the legislation under which the appellant was disciplined in that case was “substantially amended” by the Technician Act of 1968. Id. at 346 n. 4. The amendments, as I have related above, converted the “caretaker” status of the technicians into a federal employment relationship. Lasher’s status as an employee may not have been relevant in his case, but the plaintiffs’ status is germane in this case because, under the 1968 amendments, only a federal agency or federal agent could effectuate their discharge.
Furthermore, we decided Lasher two years before the Court’s pronouncement in Jackson v. Metropolitan Edison Co., which maintained that courts should focus on the specific act at issue. In contradistinction from this case, where the appellants acted in their capacities as technicians, the court in Lasher did not see “how the acts alleged in the complaint, if they occurred, were in any way related to the care of the entrusted federal property. The acts complained of ... were done in the capacity of member or employee of the Commonwealth militia, and in pursuit of that militia’s perceived interests.” Id. at 347. Thus, Lasher did not address a case where the act at issue constitutes a duty assigned by federal law to a federal agent. That is precisely the situation here where the amendments of 1968 have transformed what was a loose funding relationship under the former Caretaker Program into one in which the adjutant general is a statutorily designated federal agent with authority over federal employees. Although as the majority states, the adjutants general remained state officials under the Act, Maj.Op. 388, the Act indeed changed their status with respect to hiring, paying, prescribing duties, and discharging civilian technicians by making them full federal agents for such purposes.
In Ellis v. Blum, the court held that state social services officials who administer the federal Social Security Act under federal authority did not act under color of state law for purposes of section 1983. 643 F.2d at 83. The court noted, as referred to above, that in performing the challenged act (making eligibility determinations for social security disability benefits), the officials acted under federal authority. Id. at 83 n. 17.
The Askew court held that St. Louis police officers assigned to a federal investigation acted under color of federal law. The plaintiff argued that the officers were “dual-status” agents acting concurrently under state and federal law. The officers remained accountable to the St. Louis Police Department (SLPD). They were paid, however, by the federal government through checks issued by the SLPD, were subject to the immediate control of federal officials, and were covered by the Federal Employees Compensation Act for injuries suffered while on assignment. Holding that the officers’ ties with the federal government stamped their role in the challenged conduct as federal and not state, the court asserted that these facts
cast an indelibly federal hue upon the activities of these agents, even though they maintained official links with the SLPD. Furthermore, the totality of the circumstances surrounding the alleged *399raid out of which plaintiff’s § 1983 claim arises clearly shows that these agents were acting pursuant to federal authority and not under color of any state law.
Askew, 548 F.2d at 677.
The Askew court focused on the act at issue, not on the broader relationship between the police officers and the SLPD. It noted that the St. Louis officers participated in a raid in Illinois, and therefore could have acted only in their capacity as federal agents. Id. Just as the St. Louis officers could not operate in Illinois in their capacity as state officials, so the New Jersey Adjutant General could not terminate federal employees in his capacity as a state official.
I therefore disagree with the holdings of the Fifth and Sixth Circuits in NeSmith v. Fulton, 615 F.2d 196 (5th Cir.1980), and Rowe v. Tennessee, 609 F.2d 259 (6th Cir.1979), both cited by the majority. These courts held that adjutants general, in terminating civilian technicians, act under color of state law. NeSmith relied chiefly on a statement in the legislative history that authority over the Technician Program would remain “as a matter of law ... at the state level.” Id. at 200 (quoting H.R. No. 1823, 90th Cong., 2d Sess. (1968), 1968 U.S.Code Cong. & Ad.News 3324). A careful reading of the Report reveals only that technicians “will be subject to certain supervisory controls at the State level which would not apply in the case of the typical civil service employees.” 1968 U.S.Code Cong. & Ad.News 3324. Contrary to the NeSmith court’s assumption, this statement does not answer the “color of state law” question. Although Congress in the main permitted administrative control of the Guard to remain at the state level, it deliberately separated personnel matters for civilian technicians and delegated them to the Secretary of the Army or Air Force as the case may be. The adjutants general remain state officials, as I have already alluded, but for purposes of terminating civilian technicians, they can act only under federal authority. The Nesmith and Rowe courts failed to see this distinction; they did not focus on the act of termination that was being challenged. In addition, the Rowe court was strongly influenced by the decision in Lasher, supra at 397, which dealt with the National Guard before the 1968 amendment. 609 F.2d at 264.
Rowe also relied on a policy rationale that is no longer valid. The court explained that it sought to provide a complete scheme of remedies for constitutional violations, whether committed under color of federal or state law. Rowe, 609 F.2d at 264-65. This complete scheme would comprise the complementary remedies of Bivens suits and section 1983 actions, respectively. Id. However, Bush v. Lucas, 462 U.S. 367, 103 S.Ct. 2404, 76 L.Ed.2d 648 (1982), decided since Rowe, and discussed infra at 402-03, rejects this rationale.
I would therefore hold that the New Jersey Adjutant General did not act under color of state law when he terminated the plaintiffs.
II.
Even assuming the presence of state action, perhaps a more compelling reason for denying relief under section 1983 is that Congress intended to make remedies to aggrieved civilian technicians available only under the 1968 amendments. I base this statement on two grounds: (1) prefatory language in the Act, and (2) the comprehensive system Congress designed in the Act by which technicians could pursue grievances arising out of termination of their employment. In this instance, the plaintiffs took advantage of that system and appealed to the district court under the provisions of the Administrative Procedure Act (APA), 5 U.S.C. § 701 (1982), and ultimately to this court. We affirmed the grant of summary judgment in favor of the plaintiffs on their due process claims. Johnson v. Orr, 776 F.2d 75 (3d Cir.1985).2
*400A.
The language of the Technicians Act expressly preempts relief under earlier statutes. The preface to section 709(e) of the Act provides that its terms shall apply “[notwithstanding any other provision of law____” We interpreted this language in New Jersey Air National Guard v. Federal Labor Relations Authority, 677 F.2d 276 (3d Cir.1982), as overriding all other statutory remedies. The question in the case was whether ANG was obliged to bargain over certain conditions of employment. One issue in contention was whether there should be a procedure, consisting of binding arbitration, by which an aggrieved employee could challenge an adverse disciplinary procedure. The court had before it the construction of the Technicians Act of 1968 and conflicting provisions of the Federal Labor Management Act enacted ten years later. The court had no difficulty in construing the preclusive effect of section 709(e) of the 1968 Act as overriding all prior statutory remedies. “A clearer statement is difficult to imagine: section 709(e) must be read to override any conflicting provision of law in existence at the time that the Technicians Act was enacted.” Id. at 283. This statement by our court should lead us to hold that section 1983 actions are unavailable to civilian technicians employed under the Act.
B.
Setting aside the preface to section 709(e) of the Act, analyses of section 1983 and of the Technicians Act disclose that relief under section 1983 in this context is unnecessary and inappropriate. Congress enacted 42 U.S.C. § 1983 in response to lawless conditions existing in some states during the period following the Civil War, which rendered life and property insecure and which the states were unwilling or powerless to correct. The legislative history of this act and the statute itself “suggests that the Reconstruction Congress had grave doubts about the reliability of state courts as protectors of federal rights, and thus intended that federal courts exist as fully independent alternatives to state court systems.” L. Tribe, American Constitutional Law, § 3-41, at 155 (1978). Federal courts, under the Act, were compelled to intervene because the states were not adequately deterring and correcting egregious constitutional violations. Although the legislation had several subordinate purposes, its broad aim “was to provide a federal remedy where the state remedy, though adequate in theory, was not available in practice.” Monroe v. Pape, 365 U.S. 167, 174, 81 S.Ct. 473, 477, 5 L.Ed.2d 492 (1960).
Cognizant of the history and purposes of 42 U.S.C. § 1983, the Court had an opportunity to review the reach of the statute in Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1980). In that case, a state prisoner sued prison officials under section 1983 for loss of property, claiming a deprivation of due process rights under the fourteenth amendment. Distinguishing the plaintiffs claim from the illegal search and seizure claim in Monroe v. Pape, the Court acknowledged the presence of action under color of state law and a deprivation of property. It held, however, that a cause of action would not lie because the deprivation resulted from a random and unauthorized act and because state law afforded the prisoner a post-deprivation remedy. “This procedure was in existence at the time of the loss here in question but [the prisoner] did not use it.” Id. at 543, 101 S.Ct. at 1917. Thus, the Court considered the presence of a remedy available for the violation as significant.
In the instant case as well, plaintiffs had an available remedy. Not only was the remedy handy, but the plaintiffs Johnson and Sheller took full advantage of it. Section 709(e) of the Act provides for separation for cause or separation for failure to continue membership in or specified grade in the National Guard. In the event of termination as a technician, the technician *401must be given written notice “at least thirty days prior to the termination date of such employment.” 32 U.S.C. § 709(e)(6). The Act also provides for a right of appeal to the adjutant general.3 The plaintiffs utilized the appeal procedure set forth in the Act and then exercised their right to proceed with an action against their employer under the Administrative Procedure Act (APA). They sued for reinstatement under the APA and the courts found their terminations to be contrary to law.4 Johnson v. Orr, 776 F.2d at 82-83. In addition, plaintiff Johnson’s suit for back pay has been transferred to the United States Court of Claims. To impose section 1983 as another layer of protection for technicians is not only supererogatory; it unbalances Congress’ carefully crafted National Guard personnel system. It counters a congressional intent that the Technicians Act provide the exclusive avenue of relief for civilian technicians.
Because Congress tailored section 709 to provide the protections it thought best served the goals of the technician program, it established section 709 as the exclusive remedy for technicians. It ensured that they would not have available, as an alternate channel, the grievance procedures generally afforded federal employees. 32 U.S.C. § 709(f) specifically provides that 5 U.S.C. §§ 7511 and 7512, both of which deal with removal and suspension of federal employees, do not apply to technicians. Section 7512 is the provision of the Civil Service Reform Act of 1978 that establishes procedures to be followed in taking adverse actions against federal employees. This legislative scheme demonstrates that Congress intended the procedures provided in the Technicians Act and the APA to serve as the exclusive channel for technician appeals.
The Supreme Court has in recent years refused to allow section 1983 suits where Congress has already crafted a comprehensive remedial scheme to address a specific problem. Such comprehensive legislation evinces a congressional intent that such a scheme be exclusive. Support for this view can be found in Middlesex County Sewage Authority v. National Sea Clammers Association, 453 U.S. 1, 101 S.Ct. 2615, 69 L.Ed.2d 435 (1981), where plaintiffs brought suit against the federal government and various state entities and officials alleging, inter alia, violations of the Federal Water Pollution Control Act (FWPCA), 33 U.S.C. § 1251 et seq. (1976 ed. and Supp. Ill), and the Marine Protection, Research, and Sanctuaries Act (MPRSA), 33 U.S.C. § 1401 et seq. (1976 ed. and Supp. III). The Court addressed the availability to plaintiffs of a section 1983 suit based on the two environmental statutes and the “and laws” provision of section 1983. It held that a section 1983 suit was precluded because Congress had provided such tailored and comprehensive remedies in the two environmental statutes that it must have intended that those remedies be exclusive.
When the remedial devices provided in a particular Act are sufficiently comprehensive, they may suffice to demonstrate congressional intent to preclude the remedy of suits under § 1983.
*402... [T]he FWPCA and MPRSA do provide quite comprehensive enforcement mechanisms. It is hard to believe that Congress intended to preserve the § 1983 right of action when it created so many specific statutory remedies____ We therefore conclude that the existence of these express remedies demonstrates not only that Congress intended to foreclose implied private actions but also that it intended to supplant any remedy that otherwise would be available under § 1983.
Id. at 20-21, 101 S.Ct. at 2626-27 (citations omitted).5,
The Court reaffirmed this reasoning in Smith v. Robinson, — U.S.-, 104 S.Ct. 3457, 82 L.Ed.2d 746 (1984). In Smith, parents brought suit on behalf of their handicapped child under, inter alia, the Education of the Handicapped Act (EHA), 20 U.S.C. § 1400 et seq. (1982), and 42 U.S.C. § 1983. The Court focused on whether the EHA precluded all other avenues of relief. It held that Congress had indeed intended “the EHA to be the exclusive avenue through which a plaintiff may assert an equal protection claim to a publicly financed special education.” Id. at-, 104 S.Ct. at 3468. As in Sea Clammers, the Court inferred this legislative intent from the existence of the specific remedial scheme:
The EHA is a comprehensive scheme set up by Congress to aid the States in complying with their constitutional obligations to provide public education for handicapped children. Both the provisions of the statute and its legislative history indicate that Congress intended handicapped children with constitutional claims to a free appropriate public education to pursue those claims through the carefully tailored administrative and judicial mechanism set out in the statute.
Id. at-, 104 S.Ct. at 3468. The Court emphasized that, in light of the “comprehensive nature” of the Act, allowing a handicapped child to go directly to court with an equal protection claim, even though the claims alleged were based on independent constitutional violations rather than violations of the EHA, would render much of the Act superfluous and run counter to the congressional view of the best manner of addressing the problem. Id. at-- -, 104 S.Ct. at 3468-70.
The Court concluded its analysis:
[Section] 1983 is a statutory remedy and Congress retains the authority to repeal it or replace it with an alternative remedy. The crucial consideration is what Congress intended.
In this case, we think Congress’ intent is clear. Allowing a plaintiff to circumvent the EHA administrative remedies would be inconsistent with Congress’ carefully tailored scheme. The legislative history gives no indication that Congress intended such a result. Rather, it indicates that Congress perceived the EHA as the most effective vehicle for protecting the constitutional right of a handicapped child to a public education.
Id. at-, 104 S.Ct. at 3469 (citations and footnotes omitted). See also Guardians Association v. Civil Service Commission of the City of New York, 463 U.S. 582, 610 n. 3, 103 S.Ct. 3221, 3223 n. 3, 77 L.Ed.2d 866 (Powell, J., concurring) (“I also would hold that private actions asserting violations of Title VI may not be brought under 42 U.S.C. § 1983. Congress’ creation of an express administrative procedure for remedying violations strongly suggests that it did not intend that Title VI rights be enforced privately either under the statute itself or under § 1983.”).
In drafting the Technicians Act, Congress had to consider the twin demands of (1) federal personnel policy, and (2) the military mission and sui generis status of *403the National Guard.6 Both considerations are within the arena of congressional expertise and appropriate deference to Congress dictates that courts refrain from interfering.
Limiting National Guard employees to statutorily provided remedies would maintain consistency with judicial policy regarding all federal employees. Courts generally funnel federal employee grievances into systems specifically created for them, rather than allow suits on other theories. For example, as noted in the district court opinion in this case, constitutional claims that are unfair labor practices fall within the exclusive jurisdiction of the FLRA. See also Purtill v. Harris, 658 F.2d 134, 137 (3d Cir.1981) (this court declined to recognize a Bivens cause of action because the federal employee was afforded complete and efficient remedy by the Age Discrimination Employment Act).
In New Jersey National Guard, supra, we had occasion to address the relationship of the Technicians Act to the Federal Labor Management Act (FLMA) requiring establishment of procedures for grievance appeals. Congress enacted the FLMA ten years after the Technicians Act, as distinguished from section 1983, which it adopted approximately one hundred years before in a wholly different context. Nonetheless, we rejected the contention that the FLMA overrode the very provisions of section 709(e) of the Technicians Act now before us. We emphasized the specificity of the Technicians Act and the logic of noninterference with the system it established.
A preference for the specific over the general statute makes considerable sense in the situation we confront here. Congress in 1968 turned its attention to the very class of federal employees involved in this dispute. It crafted with care precise provisions intended to meet concerns of federalism and military control that are duplicated nowhere else in the federal service. Legislators in 1968 stressed the importance of the provisions in question to the entire scheme of National Guard employment. One can only infer from this narrowly directed activity that Congress, upon consideration of the issue in dispute here — the right of appeal by a Guard technician — decided that very matter, with explicit and specific language, in 1968.
677 F.2d at 285-86. We concluded that, because the FLMA addressed all federal employees, “it appear[ed] inconceivable” that Congress intended it to override the system it had carefully devised in the Technicians Act. Id. at 286.
Turning to the instant case, it would appear a fortiori that Congress did not intend section 1983 to supplant or even augment the remedies it had established for aggrieved technicians in the 1968 Act. Moreover, section 1983 is separated from its moorings in purpose and time whereas the Technicians Act remains pertinent, pointed and specifically crafted for a unique military organization, specifically providing that the remedies therein provided would apply “[njotwithstanding any other provision of law.” 32 U.S.C. § 709(e). I therefore believe that in the context of this litigation, an additional remedy under section 1983 is impermissible and unwarranted.
C.
Appellants analogize to Bush v. Lucas, 462 U.S. 367, 103 S.Ct. 2404, 76 L.Ed.2d 648 (1983), which addressed a confluence of two of the factors discussed above: the wisdom of declining to employ a general remedy to interfere with a specific and comprehensive one, and the disinclination to interfere with congressional enactments concerning federal personnel policy. The Court in Bush addressed the role of Bivens actions, a parallel remedy to section 1983 for wrongs committed under color of federal law but without an available statutory remedy. Bivens v. Six Unknown Named *404Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). In allowing Bivens actions the Supreme Court created a federal nonstatutory remedy where no other remedy existed. Id. at 395-96. In Bush, however, the presence of a comprehensive civil service scheme rendered a Bivens action inappropriate. Bush, 462 U.S. at 368, 103 S.Ct. at 2406. The Court reasoned that the question was not what remedy should be provided for a wrong that would otherwise go unredressed but “whether an elaborate remedial system that has been constructed step by step, with careful attention to conflicting policy considerations, should be augmented by the creation of a new judicial remedy for the constitutional violation at issue.” Id. at 388, 103 S.Ct. at 2416.7
In this case, the majority rejects the Bush rationale. The majority reasons that the separation-of-powers concern that deterred the Court in Bush from augmenting a statutory remedy with a judicial one is absent in a case involving section 1983 because it is a statutory action. The majority’s language pays homage to the concepts of separation of powers and deference to congressional intent, but its conclusion does not. It overstates the difference between a section 1983 remedy and the judicially created Bivens remedy and understates the difference between section 1983 and recently enacted specific legislative remedies.
The majority’s statement that section 1983 is a statutory remedy is, of course, correct, but its implied conclusion that it therefore takes precedence over later, more specific, legislation does not necessarily follow. The majority implicitly accepts the fallacious premise that all statutory remedies stand on equal footing. Yet the history, purposes, objectives, and timing of each must be weighed in a search for congressional intent. When one does such weighing, it seems certain that the recently enacted Technicians Act, with its specific remedial factors, negates the broad based legislation addressed to the correction of the disorders and chaos of the Reconstruction period. As we decided in New Jersey National Guard, 677 F.2d at 285, “A preference for the specific over the general statute makes considerable sense in the situation we confront here.” See supra at 403.
III.
In summary, when the adjutant general terminated the plaintiffs as federal employees, he exercised no state authority. He acted only as a statutorily constituted federal agent. In enacting the technicians Act of 1968, Congress structured a statute for the unique military status of the National Guard and its civilian technicians, and forged within its framework comprehensive procedural safeguards. It expressly precluded the application of earlier statutes.
In answer to the certified question of the district court, I would therefore respond that technician supervisory personnel and the adjutant general of the State of New Jersey, when participating in personnel decisions resulting in the dismissal of two technician employees under the authority of the National Guard Technicians Act, were not acting under color of state law for the purpose of section 1983. Even if they were, the remedies provided by the Technicians Act are exclusive and preclude a section 1983 action.
I therefore respectfully dissent.

. The pertinent provision of section (d) provides:
A technician employed under subsection (a) is an employee of the Department of the Army or the Department of the Air Force, as the case may be, and an employee of the United States.


. Although the district court’s grant of summary judgment reversed the plaintiffs’ termination of employment and transferred their claims for back pay to the United States Court of Claims, it did not order reinstatement because they no longer satisfied the federal statutory require*400ment for civilian technicians. Sheller had resigned from the National Guard and Johnson had transferred his military service to the Pennsylvania Air National Guard.


. Technician Personnel Manual 753, promulgated by the National Guard Bureau, details the appellate process that each adjutant general must afford his jurisdiction’s technicians. See Subchapter 4, “Appeals," Subchapter 5, "Conduct of the Hearing," and Appendices A, "Adverse Action Flow Chart,” and B, "Sample Notices." In addition, the New Jersey Department of Defense promulgated NJANG Regulation 40-13 to "implement the provisions of the National Guard Bureau Technician Personnel Manual, Technician Personnel Pamphlets, and applicable regulations of the United States Civil Service Commission's Federal Personnel Manual.” NJANGR 40-13, chapter 1-1. Chapter 7 “Personnel Relations and Services" further details the appeals process outlined in the Technician Personnel Manual.


. The APA generally creates a cause of action when a plaintiff alleges that federal officials have violated federal law. 5 U.S.C. §§ 702, 706 (1982). Chrysler Corp. v. Brown, 441 U.S. 281, 317-18, 99 S.Ct. 1705, 1725-26, 60 L.Ed.2d 208 (1978). Together, section 1983 and the APA form a system of roughly parallel remedies, the former applying to the states and the latter to the federal government. It is therefore anomalous to grant relief under both statutes for the same alleged wrongful act.


. The majority acknowledges that 1983 actions are precluded where a comprehensive remedial scheme covering a specific area evinces a congressional intent to preclude other remedies. The majority, however, inexplicably chooses not to infer such congressional intent from the presence of the specific and comprehensive scheme prescribed by the Technicians Act. Maj. op. at 393-395.


. The technicians’ tasks parallel those of other civilian employees but arise in a distinctly military context and tinge the employment relationship with "significant military concerns.” New Jersey Air National Guard, 677 F.2d at 279.


. Appellant alleged a Bivens cause of action in the district court. The court, citing Bush, dismissed the claim as inappropriate in this context. No appeal was taken from the dismissal.